Citation Nr: 0016413	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  93-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the reduction of the veteran's improved pension 
benefits effective February 1, 1989 was proper.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1944 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 1992, decision of the St. 
Petersburg, Florida, Regional Office (RO) of the VA.  In May 
1995, the Board remanded this case to the RO for further 
development.  


REMAND

As noted in the Board's prior remand, the veteran's pension 
benefits were retroactively adjusted due to recent 
information showing that the veteran had additional family 
income during the period of February 1, 1989 to October 31, 
1992, which he had previously failed to report.  The veteran 
provided financial information in September 1992, November 
1992, and March 1993, regarding his income during the time 
period in question.  In addition, the RO obtained financial 
information from other sources, such as his spouse's 
employer.  In accordance with the Board's prior remand, an 
audit of the veteran's pension account was requested and was 
completed by the RO in light of all of the evidence of 
record.  However, the veteran disputes the results of this 
audit with regard to what amounts of pension benefits he was 
due during the time period in question.  The Board has also 
reviewed the figures listed in the November 1995 audit, but 
finds that further explanation is required prior to appellate 
adjudication.  Specifically, the RO should prepare another 
paid and due audit which includes the amounts of income as 
well as the unreimbursed medical expenses used in calculating 
the amounts of pension benefits due to the veteran.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should prepare another paid 
and due audit which includes the amounts 
of income as well as the unreimbursed 
medical expenses used in calculating the 
amounts of pension benefits due to the 
veteran during the period of February 1, 
1989 to October 31, 1992.  

2.  The RO should determine whether the 
reduction of the veteran's improved 
pension benefits effective February 1, 
1989 was proper.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




